
	

113 HR 4222 IH: To correct the boundaries of John H. Chafee Coastal Barrier Resources System units in Florida, and for other purposes.
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4222
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Southerland introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To correct the boundaries of John H. Chafee Coastal Barrier Resources System units in Florida, and
			 for other purposes.
	
	
		1.Replacement of John H. Chafee Coastal Barrier Resources System Map
			(a)In generalThe map included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating
			 to Indian Peninsula Unit FL–92 and Cape San Blas Unit P–30 in Florida is
			 hereby replaced by another map relating to the same unit entitled John H. Chafee Coastal Barrier Resources System Corrected Indian Peninsula Unit FL–92 and Cape San
			 Blas Unit P–30 and dated ______.
			(b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file
			 and available for inspection in accordance with section 4(b) of the
			 Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
